UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 6, 2011 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 000-25141 76-0579161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9600Bellaire Boulevard, Suite252 Houston, Texas 77036 (Address of principal executive offices including zip code) Registrant's telephone number, including area code:(713)776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Shareholders (the “Annual Meeting”) of MetroCorp Bancshares, Inc. (the “Company”), was held on May 6, 2011.A total of 10,437,721 shares of the Company’s common stock were present or represented by proxy at the meeting, representing approximately 78.49% of all the votes entitled to be cast at the Annual Meeting.The matters submitted for a vote and the related results are as follows: Proposal 1 – Election for five nominees to serve as Class I directors until the Company’s 2014 annual meeting of shareholders, and each until their successors are duly elected and qualified or until their earlier resignation or removal.The results of the votes taken were as follows: Class I Nominee Votes For Votes Withheld Broker Non-Votes Helen Chen Shirley Clayton George M. Lee David Tai 7,799,663 18,445 2,619,613 Daniel B. Wright 14,647 2,619,613 Proposal 2 -Ratification of the appointment of KPMG LLP as the independent registered public accounting firm of the Company for the year ending December 31, 2011. Votes For Votes Against Votes Abstained BrokerNon-Votes 0 Proposal 3 -Consideration and approval of an advisory (non-binding) resolutionapproving the compensation of the Company’s named executive officers. Votes For Votes Against Votes Abstained BrokerNon-Votes Pursuant to the foregoing votes, the five Class I nominees were elected to serve on the Company’s Board of Directors and Proposals 2 and 3 were approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. (Registrant) Dated:May 9, 2011 By: /s/GeorgeM. Lee GeorgeM. Lee Executive Vice Chairman, President and Chief Executive Officer
